DETAILED ACTION
This action is responsive to the application filed 1/20/21.
Claims 1, 3-5, 8-9, 11-14 and 16-17 are finally rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 8-9, 11-14 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 8 and 13, respectively recite ‘wherein the second projection is operable to interface with the second slot an angle between 0 degrees to 45 degrees relative to the longitudinal axis of the body’, ‘wherein an interface between the first swivel element and the second swivel element are at an angle between 0 degrees and 45 degrees relative to the longitudinal axis of the body’’, and ‘wherein an interface between the first swivel member and the second swivel member are at an angle between 0 degrees and 45 degrees relative to the longitudinal axis of the body’’. It is not clear from the claim how this interface angle is measured from the claims. For the sake of examination and until further clarification is provided, the interface angle will be considered the angle between the longitudinal axis of the swivel and the longitudinal angle of the hose connector (claim 1) or the angle between the longitudinal axis of the first swivel element/member and the second swivel member (claims 8 and 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-9, 11, 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu (US 20090018539).
Regarding claim 1, Cosmescu teaches an electrode extending from a distal end of the body adjacent to an inlet (Fig. 8, electrode 406 adjacent  exhaust opening 424); a 
Cosmescu fails to teach wherein the second projection is operable to interface with the second slot at an angle up to 45 degrees relative to the longitudinal axis of the body, and wherein the hose connector is operable to rotate independent of the body 
It is the examiner’s position, however, given that Cosmescu already teaches a pivot member 70 configured to interface and rotate within an angle range relative to the longitudinal axis of the swivel member 58, that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to optimize this range of rotation to the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further such a modification is seen to satisfy both limitations related to the interface angle range and rotational angle range. 
Regarding claim 8, Cosmescu teaches a body having a longitudinal axis (Fig. 8, ESU pencil 402 having a longitudinal axis), the body comprising a hollow passageway extending through the longitudinal axis (Par. 30, ‘smoke and debris from cutting and coagulation are sucked into the exhaust opening 424 […] through the smoke evacuation shroud attachment 410, swivel device 10, and vacuum tube 30, to a vacuum canister (not shown)’) from an inlet at a distal end (Fig. 8, exhaust opening 424) to a port at a proximal end (Fig. 8, fixed member 52); an electrode extending from the distal end of the body adjacent to the inlet (Fig. 8, electrode 406 adjacent to nozzle 424); and a first button disposed on the body spaced relative to the inlet, the first button operable to control a current flow to the electrode (Fig. 8 and par. 20, ‘the surgeon then uses hand switch 404 to send radio frequency energy to the ESU pencil's 402 electrode 406’); and a swivel portion moveably coupled to the port (Fig. 5, swivel device 50), the swivel 
Regarding claim 13, Cosmescu, as modified, teaches (a) providing a body having a longitudinal axis (Fig. 8, ESU pencil 402 having a longitudinal axis), the body comprising a hollow passageway extending through the longitudinal axis (Par. 30, 
Regarding claim 3, Cosmescu, as modified, further teaches wherein the outlet is operable to be removeably attached to a vacuum tube and a vacuum (Par. 30, ‘before beginning a surgical procedure, the second end 22 of rotating member 18 is connected to the vacuum tube 30 which is connected to a vacuum source’).
Regarding claims 9 and 14, Cosmescu, as modified, fails to teach wherein the first swivel element comprises a curved portion angled between 45 degrees and 90 degrees relative to the longitudinal axis.
However, Cosmescu also teaches a separate embodiment that includes a first swivel element which comprises a curved portion angled between 45 degrees and 90 degrees relative to the longitudinal axis (Par. 7, ‘The angled portion of the rotating member may form approximately a 45 degree angle’ and figs. 1-2, rotating member 18 and).
In view of this alternate embodiment of Cosmescu, it would have been obvious to one ordinary skill in the art to modify Cosmescu as illustrated in the embodiment of fig. 6 by providing a curved rotational member, as shown in the embodiment of figs. 1-2, in 
Regarding claim 11, Cosmescu, as modified, further teaches wherein the outlet is operable to be removeably attached to a vacuum tube and a vacuum (Par. 30, ‘before beginning a surgical procedure, the second end 22 of rotating member 18 is connected to the vacuum tube 30 which is connected to a vacuum source’), and wherein the body with the hollow passageway and the swivel portion with the second hollow passageway with the vacuum and vacuum tube are operable to evacuate surgical smoke from a cavity there through (Par. 30, ‘smoke and debris from cutting and coagulation are sucked into the exhaust opening 424 […] through the smoke evacuation shroud attachment 410, swivel device 10, and vacuum tube 30, to a vacuum canister (not shown)’).
Regarding claim 16, Cosmescu further teaches wherein the outlet is operable to be removeably attached to a vacuum tube and a vacuum (Par. 28, ‘swivel device 50 may also be coupled to a vacuum tube as shown in FIG. 8 to evacuate smoke from the surgical site’; par. 30, ‘before beginning a surgical procedure, the second end 22 of rotating member 18 is connected to the vacuum tube 30 which is connected to a vacuum source’).
Claims 4-5, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosmescu in view of Johnson et al. (US 4911159, “Johnson”).
Regarding claims 4-5, 12 and 17, Cosmescu teaches an electrosurgical which comprises at least two power settings for coagulation and cutting respectively (Par. 30, ‘ESU pencil's 402 electrode 406, for cutting and coagulation’), and at least one button 
Johnson teaches an analogous electrosurgical device (Abstract), which comprises at least two power settings for coagulation and cutting respectively, comprising a first button and a second button on the body spaced relative to the inlet (Fig. 3, buttons 47, 48), wherein a first button is operable to activate the electrode at a first power level (Fig. 3, button 47), the second electrode is operable to activate the electrode at a second power level (Fig. 3, button 48), and wherein the first power level is different from the second power level (Col. 6, line 13-16, ‘Switch buttons 47 and 48 operate contacts 49 and 50 to connect either the cutting frequency or the coagulation frequency from electric lead 15 (and high frequency generator 11) to contact 46’).
Since both Cosmescu and Johnson provide different user interface configurations for delivering one of either cutting or coagulation energy to the an electrode tip, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to substitute one known user interface configuration for the other in order to achieve the predictable result of an user interface configuration for delivering one of either cutting or coagulation energy to the an electrode tip. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 1/20/21 with respect to the rejection of the claims under 35 U.S.C. 112 have been fully considered but they are not persuasive.
Applicant argues that the claimed angle is definite in light of the amendment which states that the angle is ‘relative to the longitudinal axis of the body’. The examiner disagrees. An angle is formed by an intersection of two lines. The claim only specifies one line, the ‘longitudinal axis of the body’. It is therefore, still not clear how to determine the claimed angle of interface since the claim does not specific a second line or axis between which to measure the angle. 
Applicant's arguments filed 1/20/21 with respect to the rejection of the claims under 35 U.S.C. 103 as being obvious over Cosmescu have been fully considered but they are not persuasive.
Applicant argues:
As shown, swivel device 50 includes a fixed member 52, a rotating member 58 and a pivoting member 70. The rotating member 58 is capable of rotating within fixed member 52. The pivoting member 70 is capable of pivoting within rotating member 58. (Cosmescu, ¶ 0026) As shown, the connection between pivoting member 70 and rotating member 58 is perpendicular to long axis of the swivel device 50. FIG. 6 is annotated above with line “A” indicating that the connection is perpendicular to the long axis. As such, rotation of the pivoting member 70 around the long axis (indicated by line “B” above) doesn’t offset or angle pivoting member 70 with respect to the long axis. Rather, rotation of pivoting member 70 simply maintains its angle with respect to the long axis. ¶ There is simply no teaching in Cosmescu that would allow the angled portion 24 to move from 0 degrees to between 45 and 90 degrees as required be amended claim 1. Cosmescu’s disclosure is void of any teaching that rotation of the pivoting member 70 relative to the rotating member 58 causes the pivoting member 70 to be angled relative the to the longitudinal axis of the ESU pencil. As illustrated in FIGs. 7A and 7B from the present application, the interface between the swivel and the hose connector is angled relative to the longitudinal axis such that rotation of the hose connector causes the hose connector (or second swivel element as in claims 8 and 13) to “rotate at an angle from 0 degrees to between 45 degrees and 90 degrees relative to the longitudinal axis of the body” as set forth in claims 8 and 13.

With reference to annotated fig. 6 presented in the Remarks, applicant argues that the claimed interface angle is represented by the angle between annotated line A and annotated line B, which applicant alleges is fixed and unchanging. The examiner disagrees with the framing of applicant’s argument.
Taking claim 1, as representative, the claim language recites, ‘wherein the second projection is operable to interface with the second slot at an angle of between 0 degrees to 45 degrees relative to the longitudinal axis of the body.’
From the perspective of broadest reasonable interpretation (See MPEP 2111), there is nothing in the claim that requires the examiner to interpret the broad recitation of ‘operable to interface […] at an angle’ to mean the angle between annotated line A and annotated line B. In particular the construction of annotated line A is arbitrary and its origin is not fully explained. It is not clear why one of ordinary skill in the art would understand this limitation ‘to be measured from this arbitrarily line.
It is the examiner’s position that an equally valid interpretation of this claim limitation would be, the angle between the longitudinal axis of the ‘body’ and the longitudinal axis of the ‘hose connector’, as shown in annotated fig. 6 below. 



    PNG
    media_image1.png
    345
    474
    media_image1.png
    Greyscale

As shown in the annotated figure, if the angle of interface is considered the angle between the longitudinal axes of the ‘body’ and ‘hose connector ‘ then the angle of interface shown in fig. 6 would be 0 degrees. Further, applicant’s assertions that ‘Cosmescu’s disclosure is void of any teaching that rotation of the pivoting member 70 relative to the rotating member 58 causes the pivoting member 70 to be angled relative to the longitudinal axis of the ESU pencil’ is simply not true.
Par. 26 of Cosmescu states, ‘In addition, first end 72 of pivoting member 70 also comprises an open-ended hollow half sphere shape, or cup like shape, which is friction fit within an interior of the cup like shape of first end 60 of rotating member 58 thereby allowing pivoting member 70 to pivot within rotating member 58 at least in a vertical up and down direction as indicated by arrow Y.’  
Therefore, a review of par. 26 and fig. 6 provide an unambiguous teaching that pivoting member 70 is configured to be rotated at an angle relative to the longitudinal axis of fixed member 52 and rotating member 58 and therefore the longitudinal axis of ESU pencil 402. The only deficiency of Cosmescu, is that Cosmescu fails to explicitly teach an upper limit to the interface angle.
However, it is the examiner’s position, that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to optimize this range of rotation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794